WELLS, Chief Judge.
Oza B. Jenkins appeals from an order granting a motion to vacate clerk’s default, granting injunctive relief, declaring her to be a vexatious litigant, and imposing sanctions pursuant to section 57.105 of the Florida Statutes. We dismiss the appeal as to that portion of the order vacating a clerk’s default entered against Southland Mall, Inc., and PowerDirect Marketing, LLC., as an appeal from a non-final, non-appealable order. See Fla. R.App. P. 9.130(a). We affirm the remaining portions of the order granting injunctive relief, requiring Jenkins to withdraw her judgment lien against Southland Mall, determining Jenkins to be a vexatious litigant, requiring Jenkins post bond to secure each named defendant, and imposing monetary sanctions against her pursuant to section 57.105.
Dismissed in part, affirmed in part.